DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 11/3/21, which is entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/22 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(d)
Applicant’s arguments and amendments, see page 2, filed 11/3/21, with respect to a rejection of claims 2 and 3 under 112d have been fully considered and are persuasive. The rejection of 8/3/21 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 8,838,369 B2) (hereinafter “Watanabe”) in view of Breton et al. (US 2004/0144107 A1) (hereinafter “Breton”) and further in view of Shibata et al. (US 6,521,848 B2) (hereinafter “Shibata”). Watanabe and Breton are in the Applicant’s field of endeavor, a method for controlling air conditioning and ISG systems for a vehicle. Shibata is also in the applicant’s field of endeavor, a method of controlling air conditioning for a vehicle. These three references, when considered together, teach all of the elements recited in claims 8, 10, and 11 of this application.
Regarding claim 8, Watanabe discloses receiving, by an engine electronic control unit (ECU) (idling stop control unit ISCU comprising AC control unit 22 and engine 
Breton teaches the cluster controller (170, Fig. 3A) being connected to the heater controller (fan speed switch assembly 160 and/or switch 180, Fig. 3B) by a direct connection in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe in order to specify the connections as taught by Breton in order to clarify and provide details of the communication between air conditioning controls to be better able to practice the invention for which the Watanabe reference is silent. Breton does not explicitly teach wherein the heater controller includes a switch module configured to detect the defrost mode selection signal or the A/C blower operation signal, the switch 
Shibata teaches the heater controller (11) includes a switch module (20, and associated structure, Fig. 1, 12, 13) configured to detect the defrost mode selection signal or the A/C blower operation signal (foot defrost mode M4 or window defrost mode M5 in Fig. 2), the switch module being installed in a space behind an air discharge selection lever (the lever is part of the knob 21 in Fig. 1, and the switch module is installed in a space behind the lever in Fig. 1), and the switch module configured to notify the heater controller of the defrost mode selection signal or the A/C blower operation signal upon actuation of the air discharge selection lever by a user (col. 9 lines 12 – 21). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Watanabe by adding the switch module as taught by Shibata in order to provide a suitable structure useful for translating a motion by a user into an electrical signal for controlling air conditioning because Watanabe is silent as to the particular details of providing a suitable structure. 
Regarding claim 10, Watanabe as modified by Breton and Shibata as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 10 of this application further discloses the defrost mode selection signal or the A/C blower operation signal is directly transmitted from the heater controller to the engine ECU in a pin-to-pin manner. Watanabe as modified by Shibata does not explicitly contain this additional limitation.
Breton teaches the defrost mode selection signal or the A/C blower operation signal (signal from 180 in Fig. 3B) is directly transmitted from the heater controller to the engine ECU (182) in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically show the connections by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear.
Regarding claim 11, Watanabe further shows the engine ECU (ISCU, 21) is configured to operate an engine (10) to be maintained according to an ISG entry prevention logic in response to receiving the defrost mode selection signal (AC switch will be on, S1) before the ISG entry (idle stop not in execution S2, Fig. 3, then perform normal control S11) and restart the engine an ISG release logic in response to receiving the defrost mode selection signal after the ISG entry (idling stop cancel request S3, followed by perform normal control S10).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton and Shibata as applied to claim 8 above, and further in view of Bissontz (US 9,789,764 B2) (hereinafter “Bissontz”). Bissontz is reasonably pertinent to a problem faced by the inventor by teaching details of communication between different controllers including air conditioning controllers. These four references, when considered together, teach all of the elements recited in claim 9 of this application. 
Regarding claim 9, Watanabe as modified by Breton and Shibata as described above teaches all the elements of claim 8 upon which this claim depends. However, 
Breton further teaches the defrost mode selection signal or the A/C blower operation signal is transmitted from the heater controller (fan speed switch assembly 160, Fig. 3B, which corresponds to blower speed switch 210 in Fig. 4) to the cluster controller (selector switch assembly 170 in Fig. 3A which corresponds to climate control head 200 in Fig. 4) in a pin-to-pin manner (construed pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Watanabe by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear. Breton does not specifically disclose the defrost mode selection signal or the A/C blower operation signal is transmitted from the cluster controller to the engine ECU via a controller area network (CAN) communication.
Bissontz teaches the defrost mode selection signal or the A/C blower operation signal is transmitted from the cluster controller (53) to the engine ECU (45) via a controller area network (CAN) communication (25, col. 7 lines 21 – 25, Fig. 2A, line 25 described as a CAN at col. 3 lines 55 – 57 and col. 6 lines 7 – 14). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton and Shibata as applied to claim 8 above, and further in view of Applicant Admitted Prior Art, comprising Figs. 1 and 2 labelled “PRIOR ART” and described as prior art at page 1 line 22 – page 2 line 6, page 4 lines 13 – 17, and page 6 line 19 – page 8 line 2 (hereinafter “AAPA”). These four references, when considered together, teach all of the elements recited in claim 12 of this application.
Watanabe as modified by Breton and Shibata as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 12 of this application further discloses the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG and restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry. Watanabe further disclose the control system is an engine ECU (ISCU, 21, col. 3 lines 7 – 10), but does not explicitly disclose the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG and restart the engine according to an ISG release logic in 
AAPA teaches the control system (engine ECU of Watanabe) is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG (Fig. 2, middle) and restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry (page 7 lines 16 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe by adding the control steps taught by AAPA in order to prevent the vehicle battery from wearing down when maximum power is need to support the A/C blower operating at a maximum stage number by restarting the engine.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shibata, further in view of Breton, and further in view of Bissontz. These four references, when considered together, teach all of the elements recited in claim 13 of this application.
Regarding claim 13, Watanabe discloses a heater controller (fan adjustment switch 45 and/or defrost switch 49 with AC switch 41) configured to detect a defrost mode selection signal (the operation of switch 49) or an air conditioner (A/C) blower operation signal (the operation of switch 45), a cluster controller (air conditioning panel 32, Fig. 2) and an engine electronic control unit (ECU) (idling stop control unit ISCU comprising AC control unit 22 and engine controller 21, Fig. 1) configured to receive the via CAN communication; wherein the heater controller includes a switch module configured to detect the defrost mode selection signal or the A/C blower operation signal, the switch module being installed in a space behind an air discharge selection lever, and the switch module configured to notify the heater controller of the defrost mode selection signal or the A/C blower operation signal upon actuation of the air discharge selection lever by a user.
Shibata teaches the heater controller (11) includes a switch module (20, and associated structure, Fig. 1, 12, 13) configured to detect the defrost mode selection signal or the A/C blower operation signal (foot defrost mode M4 or window defrost mode M5 in Fig. 2), the switch module being installed in a space behind an air discharge selection lever (the lever is part of the knob 21 in Fig. 1, and the switch module is installed in a space behind the lever in Fig. 1), and the switch module configured to notify the heater controller of the defrost mode selection signal or the A/C blower operation signal upon actuation of the air discharge selection lever by a user (col. 9 via CAN communication.
Breton teaches the heater controller (fan speed switch assembly 160 and/or switch 180, Fig. 3B) is configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller (blower operation signal from 160 via unnumbered signal lines in Figs. 3A and 3B to cluster controller 170 in Fig. 3A), the cluster controller being connected to the heater controller by a direct connection in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B); the cluster controller (170) configured to receive the defrost mode selection signal or the A/C blower operation signal from the heater controller via the direct connection (via unnumbered lines in Figs.3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe in order to specify the signal transmit and receive via CAN communication.
Bissontz teaches the ECU (45) is configured to receive the signal from the cluster controller (53) via CAN communication (25, col. 7 lines 21 – 25, Fig. 2A, line 25 described as a CAN at col. 3 lines 55 – 57 and col. 6 lines 7 – 14). It would have been obvious to a person having ordinary skill in the art at the effective date of the application to modify the apparatus of Watanabe by adding the CAN communication between the cluster controller and ECU as taught by Bissontz in order to specify a communication protocol that is widely used in the automotive industry for communication between controllers and sensors from different vendors since Watanabe is silent as to the communication protocol used. 

Allowable Subject Matter
Claims 1 and 4 – 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  related to claim 1, the present invention pertains to a system for controlling AC and ISG systems for a vehicle that specifically requires a heater controller configured to detect a defrost mode selection signal or an AC blower operation signal, a cluster controller, and an engine ECU configured to determine ISG entry prevention or ISG release after ISG entry.  It is the examiner’s opinion that the art of record considered as .

Response to Arguments
Applicant’s arguments, see pages 6 – 11, filed 11/3/21, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 and 4 – 7 of 8/3/21 has been withdrawn. 
Applicant’s arguments with respect to claims 8 – 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited Shibata reference teaches the newly added claim limitations in independent claims 8 and 13, as more fully set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762     

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762